Title: From Thomas Jefferson to Arthur S. Brockenbrough, 22 April 1823
From: Jefferson, Thomas
To: Brockenbrough, Arthur S.


Dear Sir
Monticello
Apr. 22. 23.
Mr Dinsmore consulted me yesterday on the entablature  of the Rotunda & of it’s windows. I  reviewed them, and find no reason to substitute any other than that of my original drawing for the main entablature, which was that of Palladio Book. 1. Pl. 26. taking the base however from his plate 23. that of Pl. 25. having too much work as well as that of the Pantheon. I have examined carefully all the antient Corinthians in my profession, and observe that Palladio, as usual, has given the finest members of them all in the happiest combination.I think too that his plates 35. 36, give the handsomest entablatures for windows that I can find  here, but I would  adopt the architrave at the left hand bottom corner of pl. 35. give it a plain frize instead of his swelled one, and the  dentil cornice at the bottom of pl. 36.Will you be so good as to communicate this to messrs Dinsmore & Nielson who I believe wait for themyour’s with friendship & respect,Th: Jefferson